DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
In claim 1, Applicant recites an imaging surface of the transparent workpiece.  The Examiner interprets “an imaging surface of the transparent workpiece” as intended use of the surface of the transparent workpiece.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (US 2015/0166394A1 – hereinafter Marjanovic) in view of Hoki et al. (JP2013-136075 – hereinafter Hoki).
Regarding claim 1, Marjanovic (abstract, Figures, [0015], [0071], [0076]-[0077]) discloses a method for laser processing transparent brittle parts, such as a glass workpiece (corresponding to a transparent workpiece), comprising focusing a pulsed beam (i.e. pulsed laser beam output), with a laser (not shown) (corresponding to a pulsed laser beam source) into a laser beam focal line oriented along a beam propagation direction and directed into the transparent workpiece.  Marjanovic ([0012]) discloses the laser beam focal line having a spot diameter ranging from about 0.1 microns to about 5 microns.  With the disclosure of a laser beam focal line, a laser beam focal line spot diameter, and the focusing of the pulsed laser beam, it would be obvious to a person having ordinary skill in the Marjanovic provides for the claimed forming a pulsed laser beam spot on an a surface (i.e. an imaging surface) of the transparent workpiece, as claimed.  Marjanovic ([0015]) further discloses the pulsed laser beam focal line generating an induced absorption within the workpiece and the induced absorption producing a defect line along the laser beam focal line within the workpiece and translating of the workpiece to form a plurality of defect lines (corresponding to a plurality of defects) defining a contour line within the transparent workpiece along the separation path.  This provides for translating the workpiece and the pulsed laser beam focal line relative to each other along a separation path , thereby forming a plurality of defects that define a contour line within the transparent workpiece along the separation path.  
Marjanovic ([0073] and [0125]) further discloses applying a separate infrared laser beam to induce thermal stress for separation.  Based on this disclosure, it would be obvious to a person having ordinary skill in the art, Marjanovic provides  for directing an infrared laser beam output by an infrared beam source on the surface (i.e. imaging surface) of the transparent workpiece and the infrared laser beam heats the transparent workpiece.  Marjanovic fails to specifically state in the directing the infrared laser beam forms an infrared spot on the imaging surface of the transparent workpiece and fails to disclose the infrared beam spot is spaced a spacing distance from the pulsed laser beam spot at the imaging surface and translating of the infrared laser beam relative to the workpiece.  However, Hoki (Fig. 7 and [0017]) discloses a method of where a scribe line is formed with a 1st laser beam on the surface of the workpiece and an irradiation heating step of heating the workpiece along the scribe line by a 2nd laser beam.  Hoki discloses simultaneously relatively moving the 1st emission source and the second emission source with respect to the workpiece placed on a stage, and in the irradiation heating step, and ([0071]-[0073] and Fig. 7) discloses forming a scribe line with the scribe laser beam followed by irradiating the scribe line with the heating laser beam (LBh) that is spaced a spacing distance from the scribe laser beam (LBs) and translating by moving of the XY stage while irradiating with laser beams LBs and LBh.  Further, Hoki discloses suitably adjusting the arrangement positions (i.e. spacing) of the scribe objective lens for the LBs and the heating objecting lens for the LBh, it is possible to perform the division (i.e. separating) with stable accuracy.  Both Marjanovic and Hoki discloses separating a transparent workpiece with using a laser for forming a defect (i.e. scribe ) followed by heating with a laser for separation and translating the workpiece and laser beams relative to one another to form a contour/scribe line.  Based on the teachings Hoki, it would be obvious to a person having ordinary skill in the art, the efficiency of the method of Marjanovic could be improved by simultaneously relatively moving the 1st emission source, such as the pulsed laser beam spot of Marjanovic along with a 2nd emission source , such as the infrared laser heating beam of Marjanovic with an infrared beam spot with the infrared beam spot spaced a spacing distance from the pulsed laser beam (as illustrated in Fig. 7) and translating the transparent workpiece and the infrared beam spot relative to each other along the separation path synchronous with the translation of the transparent workpiece relative to the pulsed laser beam focal line such that the pulsed laser beam spot remains spaced the spacing distance from the infrared beam spot during relative motion of the transparent workpiece and the pulsed laser beam focal line and irradiates the transparent workpiece along the contour, to provide for a more efficient separation of the workpiece of Marjanovic.  
Regarding claim 2, as discussed in the rejection of claim 1 above, Hoki discloses suitably adjusting the arrangement positions (i.e. spacing) of the scribe objective lens for the LBs and the heating objecting lens for the LBh, it is possible to perform the division (i.e. separating).  It would be obvious to a person having ordinary skill in the art, in the method of Marjanovic in view of Hoki discussed above, that the spacing of the scribe laser beam and the heating laser beam affects the stable accuracy of the separation.  With this disclosure by Hoki, that the spacing of the scribe laser beam and the heating laser beam affects the stable accuracy of the separation, this provides for the spacing distance is a result effective variable to separation accuracy, and it would obvious to optimize the spacing distance, and through routine optimization provide for a spacing distance ranging from about 1 micron to about 100 mm, as claimed.  It should be noted the spacing distance of about 1 microns to about 100 mm is a large range, and therefore, does not appear to be a critical range.  
Regarding claim 3, in addition to the rejection of claim 1 above, Hoki (Fig. 6 and [0065]) discloses the heating laser optical system includes a mirror 35 that reflects the heating laser (LBh) to appropriately switch the direction of the optical path of the heating laser beam.  Although Fig. 6, illustrates a case where only one mirror 35 is provided, more mirrors 35 may be provided and the optical path of the heating laser light (LBh) may be appropriately set for the reason of layout requirements or the like inside the heating laser optical system 30 or inside the dividing device 100.  Based on additional teachings of Hoki, it would be obvious to a person having ordinary skill in the art, the heating laser beam (i.e. infrared laser beam) is redirected by a beam directing element (i.e. mirrors) onto the transparent workpiece at any approach angle required, such as an approach angle that is non-parallel to the beam propagation direction of the pulsed laser beam.  
Regarding claim 5, Marjanovic (claim 17) discloses speeds ranging from 1 m/s to about 3400 m/s and Hoki ([0042] discloses the irradiation conditions pulse width, repetition frequency, peak power density, and scanning speed as parameters to be varied according to mode adopted by the laser the processing.  Therefore, based on the disclosure by Marjanovic and Hoki, it would be obvious to a person having ordinary skill in the art the translation speed is a known parameter to be varied, and it would be obvious to vary the translation speed in the ranges taught by the prior art of Marjanovic, such as between 1 m/s to about 3400 m/s.  This range overlaps Applicant’s claimed range.  It should be noted the range of about 1 mm/sec to about 10 m/s is a large range, and therefore, does not appear to be a critical range.  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marjanovic et al. (US 2015/0166394A1 – hereinafter Marjanovic) in view of Hoki et al. (JP2013-136075 – hereinafter Hoki) as applied to claims 1 and 3 above, and further in view of Boeker et al. (US 2018/0186678 – hereinafter Boeker).
Regarding claim 4, Hoki discloses an optical element system for the heating laser, but Marjanovic and Hoki fail to disclose the infrared laser beam (i.e. heating laser) is directed through a beam conditioning element thereby altering a cross-sectional beam profile of the infrared laser beam.  However, Boeker discloses a method of cutting thin glass (Title and abstract) by forming material modifications by a first laser followed by a second laser beam for heating.  Boeker ([0040] and [0062]) discloses an optical element system for the second laser (i.e. heating laser) to produce an elongated, roughly oval beam for heating and other beam profiles, for example, round can also be used.  Boeker discloses the second laser is aligned along the cutting line.  Marjanovic, Hoki, and Boeker disclose a first laser and a second laser for separating/cutting glass, and where a modification of the glass performed by a first laser and heating and separating performed by the second laser is for heating.  Therefore, based on the additional teachings Boeker, it would be obvious to a person having ordinary skill in the art, in the heating of the transparent workpiece with the infrared laser by an optical system to provide for prior art known heating beam profiles for heating and separating glass, such as an elongated oval or round beam profile, in the method of Marjanovic in view of Boeker.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741